Citation Nr: 0921867	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-35 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a digestive disorder, 
diagnosed as hiatal hernia, gastroesophageal reflux disease 
(GERD), and familial adenomatous polyposis (FAP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1974 to February 
1977 and from June 1988 to June 1992.  The Veteran also had 
active service in the Mississippi Army National Guard from 
February 2003 to April 2004.  He received the Purple Heart 
for being wounded in action while serving in Iraq in February 
2004.  The Veteran also had a period of active duty for 
special work (ADSW) from September to October 2005 in support 
of Hurricane Katrina relief efforts.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claim.  In February 2006, the 
Veteran submitted a written statement to VA in which he 
withdrew his request for a hearing.  Thus, the Board finds 
that the Veteran's request for a hearing is withdrawn.  38 
C.F.R. § 20.704(d) (2008).

The Board remanded the Veteran's claim in July 2008 for 
additional evidentiary development.  This development was 
completed and the Veteran's claim is before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness at the time of entry to 
active duty.  

2.  The Veteran's digestive disorder, a congenital or 
hereditary disease, was first manifest during his period of 
active service in Iraq, and the currently diagnosed digestive 
disorder has been linked to his period of active service by 
the competent, probative medical evidence of record.


CONCLUSION OF LAW

A digestive disorder was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008); VAOPGCPREC 67-90 (1990).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  If a chronic disorder such as 
ulcers is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Factual Background and Analysis

The Veteran contends that he has a digestive disorder that is 
related to service.  In particular, the Veteran asserts that 
the onset of his digestive disability occurred while he was 
stationed in Iraq in support of Operation Enduring / Iraqi 
Freedom.  See Veteran's September 2008 statement.     

The Board notes that the Veteran's pre-deployment physical 
examination appears not to be of record.  However, the 
Veteran's service buddy, J.P., submitted a statement in 
support of the current claim in January 2005.  J.P. was the 
combat medical specialist for the Veteran's company and he 
was responsible for screening the Veteran's medical records 
to identify any medical issues which would impact the 
Veteran's deployment status.

In this regard, J.P. stated that the Veteran's medical 
records were significant for an in-service foot and back 
injury in 1989.  The Veteran also sought care for back 
problems in 1996, but no evidence of a digestive disability 
was noted prior to deployment.  According to J.P, the Veteran 
was declared fit for duty and deployment.  While stationed in 
Iraq, J.P. treated the Veteran for diarrhea and dehydration.  
J.P. also stated that record-keeping protocols in the theater 
"never made it back to the soldiers [sic] unit in order to 
be put with their medical records."

Upon returning from Iraq, the Veteran presented to a VA 
medical facility in June 2004 for an upper gastrointestinal 
series after reporting "stomach problems."  The impression 
was "very large hiatal hernia."  
The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) digestive examination in August 2004.  The 
examiner reviewed the Veteran's claims file at that time and 
noted that the Veteran had been previously diagnosed as 
having a hiatal hernia in June 2004.  At the time of the 
examination, the Veteran also reported having daily, chronic 
diarrhea for a period of ten months.  The impression was 
hiatal hernia with GERD and chronic diarrhea.  The examiner 
indicated that it was as likely as not that the Veteran had 
"functional diarrhea."

The Veteran was also afforded a post-deployment examination 
in September 2004.  It was noted that the Veteran had a 
"very lightly positive [stool] guiac" test at that time.  
Similarly, an annual medical certificate dated September 2004 
showed that the Veteran had blood in his stool and a hiatal 
hernia.  The Veteran was subsequently placed on "hold" 
status and given a "T-3" physical profile.

Associated with the claims file is a private treatment record 
from J. Church, M.D. dated March 2005.  According to Dr. 
Church, the Veteran experienced diarrhea while stationed in 
Iraq and had a positive hemocult test shortly after returning 
to the United States.  A subsequent colonoscopy revealed 
evidence of "hundreds" of polyps throughout the colon and 
rectum.  A biopsy indicated that these polyps were tubular 
and tubulovillous adenomas, consistent with a diagnosis of 
familial adenomatous polyposis (FAP).  An 
esophagogastroduodenoscopy (EGD) revealed evidence of hiatal 
hernia and chronic gastritis, as well as gastric and duodenal 
polyps.  In April 2005, Dr. Church performed a laparotomy, 
total proctocolectomy, ileal pouch-anal anastomosis, and loop 
ileostomy.  The post-operative diagnosis was familial 
polyposis.    

In a memorandum dated December 2005 from the Mississippi Army 
National Guard, the Veteran was advised that he no longer met 
the medical fitness standards required for retention.  In 
particular, it was determined that the Veteran's 
"polyposis," among other conditions, was grounds for 
disqualification.

The Veteran's company commander, R.E., also submitted a 
statement in support of the Veteran's claim in March 2006.  
R.E. indicated that the Veteran was deemed fit for deployment 
to Iraq in 2003 and that prior to deployment the Veteran had 
no issues or problems concerning "internal manifestations."  
R.E. also noted that the Veteran experienced non-specific 
digestive problems while stationed in Iraq and that his post-
deployment examination was significant for a blood positive 
rectal examination.  

The Veteran presented to a VA medical facility in April 2006 
for a primary care appointment.  It was noted at that time 
that the Veteran had a large hiatal hernia and GERD, but that 
his symptoms resolved with dietary changes.  With regard to 
the Veteran's FAP, the examiner noted that the Veteran 
underwent a "post J pouch procedure" in August 2005 and had 
no problems since the procedure was completed.  However, the 
Veteran indicated that he had approximately six bowel 
movements per day.  

The Veteran was afforded another VA C&P digestive examination 
in September 2008.  The examiner reviewed the Veteran's 
claims file at that time and noted that the Veteran had 
diagnoses of polyposis, hiatal hernia, and GERD.  The Veteran 
reported that the onset of his digestive symptoms, including 
severe diarrhea, abdominal pain, and intermittent rectal 
bleeding, occurred during his period of active service in 
Iraq.  Upon physical examination, the Veteran was in no acute 
distress and his abdomen was soft without evidence of 
tenderness.  No masses or organosplenomegaly was found.  The 
impression was hiatal hernia, GERD, and FAP.      

The examiner further noted that, according to medical 
literature, FAP was a congenital disease that was either 
inherited or the result of a genetic mutation at the time of 
conception.  Given the genetic nature of this condition, the 
examiner also indicated that the polyps typically developed 
progressively over time regardless of external circumstances.  
The polyps, according to the examiner, remained asymptomatic 
for a period of time until there were symptoms such as 
bleeding or the development of cancer.  

In the Veteran's case, the examiner concluded that the 
Veteran's FAP was first manifested in service and diagnosed 
shortly thereafter.  In support of this contention, the 
examiner stated that although the Veteran's FAP was diagnosed 
in February 2005, his complaints of diarrhea and bloody 
stools, which began on active duty in May 2003 while 
stationed in Iraq, "were more likely than not secondary to 
his FAP as was the hemocult positive stool in September 2004 
. . ." that prompted a colon examination.  This examination, 
as pointed out above, led to the discovery of numerous 
polyps, and ultimately to the Veteran's FAP diagnosis.   

Also associated with the claims file are lay statements dated 
September 2008 from the Veteran, his wife, and A.L., a friend 
and co-worker.  The Veteran stated that he developed severe 
diarrhea, abdominal pain, and intermittent rectal bleeding 
approximately three months after his deployment to Iraq, and 
that he was diagnosed as having a hiatal hernia, GERD, and 
FAP shortly after returning home.  The Veteran also noted 
that the "dynamic operational environment" in which he 
worked prevented thorough documentation of and treatment for 
his symptoms in service.  The Board notes that statements 
from the Veteran's wife and A.L. contained similar 
information about the chronology and severity of the 
Veteran's digestive disabilities.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection in this case for a digestive disability, diagnosed 
as hiatal hernia, GERD, and FAP.  

The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that a combat veteran's disease or 
injury is automatically service-connected.  The Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.  Moreover, 38 
U.S.C.A. § 1154(a) provides that considerations shall be 
given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2008); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, pre-deployment service treatment records (STRs) 
and statements from J.P., the company combat medical 
specialist, revealed that the Veteran was fully fit for 
deployment to Iraq.  No digestive disabilities were noted at 
that time.  According to J.P., the Veteran was treated for 
diarrhea and dehydration while stationed in Iraq.  Post-
deployment records revealed that the Veteran was diagnosed as 
having a positive guiac test, bloody stools, and a hiatal 
hernia in September 2004.  The Veteran was diagnosed as 
having FAP shortly thereafter.

As noted above, the September 2008 VA examiner stated that 
the Veteran's FAP was a congenital or hereditary disease that 
was either inherited or the result of a genetic mutation at 
the time of conception.  Given the genetic nature of this 
condition, the examiner also indicated that polyps typically 
developed over time regardless of external circumstances. 

The Board observes that the presumption of soundness applies 
in this case and it has not been rebutted based on the 
evidence of record.  With regard to the issue of whether the 
Veteran's digestive disability, to include FAP, existed prior 
to his service in Iraq, the Board finds that the totality of 
the medical evidence does not constitute clear and 
unmistakable evidence of such a conclusion.  

Although the September 2008 VA examiner stated that FAP was a 
congenital disease that was either inherited or the result of 
a genetic mutation at the time of conception, such a 
statement without additional supporting evidence is 
insufficient to rebut the presumption of soundness in this 
case, particularly where, as here, there was no evidence of a 
digestive disability prior to deployment.  See generally, 
Crowe, supra.  Since the presumption of soundness applies in 
this case, the Board will proceed to evaluate the Veteran's 
claim on a direct basis.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  See 
Hickson, supra.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation, and therefore, not subject to service 
connection.  38 C.F.R. § 3.303(c) (2008).  However, service 
connection may be granted for a heredity disease which is 
first manifest during service or which preexisted service and 
progressed at an abnormally high rate during service.  
VAOPGCPREC 67-90 (1990).      

In this regard, the Veteran was treated for diarrhea and 
dehydration while stationed in Iraq.  See J.P.'s January 2005 
statement.  The September 2008 VA examiner identified the 
Veteran's FAP as a congenital or hereditary disease based on 
his professional expertise and a review of pertinent medical 
literature and the claims file.  The examiner further 
concluded that the Veteran's FAP was first manifest in 
service as evidenced by his complaints of diarrhea and bloody 
stools.  The examiner also opined that these symptoms, which 
began on active duty in May 2003, "were more likely than not 
secondary to his FAP as was the hemocult positive stool in 
September 2004 . . ."  A subsequent colon examination led to 
the discovery of numerous polyps, and ultimately to the 
Veteran's FAP diagnosis.  

Accordingly, the Board finds the September 2008 VA examiner's 
opinion to be highly probative evidence that the Veteran's 
hereditary or congenital digestive disease (i.e., FAP) was 
first manifest in service.  In addition, the Veteran reported 
during VA evaluation in June 2004 that his stomach felt like 
a knot and that he had a nervous stomach.  The Veteran 
attributes his hiatal hernia with GERD to the tight fitting 
flak, body armor, and significant load bearing equipment 
combined with the combat dynamics he experienced in service.  
The September 2008 VA examiner indicated that there is no 
evidence of record that the hernia and GERD were present 
prior to when they were discovered immediately after release 
from active duty.  However, the Board notes the January 2005 
statement of the company NCOIC as to the difficulties of 
medical maintenance in the field and the Veteran's statements 
as to the conditions of his service.  The Board further 
observes that the Veteran's statements are consistent with 
the circumstances of his service, and that the evidence 
supports a grant of service connection in this case.  See 
also VAOPGCPREC 67-90.  Thus, service connection for a 
digestive disorder, diagnosed as hiatal hernia, GERD, and FAP 
is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a digestive disorder, diagnosed as 
hiatal hernia, gastroesophageal reflux disease, and familial 
adenomatous polyposis, is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


